Citation Nr: 0507832	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  97-34 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disability (other than PTSD) to include adult 
neurotic reaction with insomnia.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1977 to 
March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions in August 1978 
and February 1997 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for an 
acquired psychiatric disability (other than PTSD) to include 
adult neurotic reaction with insomnia is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A claim for service connection for a nervous condition, 
including PTSD, was denied by a June 1995 rating decision, 
which was not appealed.

2.  The evidence submitted since the rating decision of June 
1995 pertinent to the claim for service connection for PTSD 
does not bear directly and substantially on the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The June 1995 rating decision that denied service connection 
for a nervous condition, including PTSD, is final; new and 
material evidence has not been submitted and the claim for 
service connection for PTSD is not reopened.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In May 2004, the RO sent a letter to the veteran advising her 
what evidence was required to reopen her claim.  The letter 
also asked the veteran to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining and what evidence the veteran still needed to 
provide.  The letter explained that VA was responsible for 
obtaining relevant records held by any Federal agency and 
that VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency such as medical records 
from State or local governments, private doctors and 
hospitals or current or former employers.  The May 2004 
notice letter advised the veteran specifically to provide any 
medical reports that she had and also advised her to complete 
to the enclosed questionnaire, provide reports of private 
physicians who had treated her for PTSD since discharge, and 
to inform VA if she had been treated at a VA medical facility 
so that VA could obtain those reports.  The Board finds that 
the veteran was sufficiently put on notice as to the need for 
any available evidence to be received by VA and associated 
with the claims file, whether the evidence was in her 
possession, obtained by her, or obtained by VA.

The Board notes that the May 2004 letter contained the 
definition of new and material evidence which is only 
applicable to claims submitted on August 29, 2001 or later.  
However, as noted in more detail below, because the evidence 
submitted since the June 1995 denial would not be considered 
material under any of the previous standards or current 
standard for determining whether new and material evidence 
had been submitted, the veteran has not been prejudiced by 
any deficiency in the notification she received.

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, in a rating decision dated in 
February 1997, the veteran's attempt to reopen her claim for 
service connection for PTSD was denied.  Only after that 
rating action was promulgated did the RO, in May 2004, 
provide notice to the claimant regarding what information and 
evidence was needed to reopen her claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
May 2004 was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial to her.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, as well as private medical records identified by the 
veteran.  The veteran has not referenced any unobtained 
evidence that might aid her claim or that might be pertinent 
to the bases of the denial of her claim.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist her in accordance with the VCAA 
would serve no useful purpose.  

II.	Procedural Background

The veteran filed her original claim in March 1978 for 
service connection for ulcers, severe headaches, a left foot 
condition, insomnia, and lower back pains.  A rating decision 
in August 1978 granted service connection for tension 
headaches but denied service connection for adult neurotic 
reaction with insomnia, pes planus, and low back pain.  The 
veteran was notified in August 1978, however, that she had 
been granted service connection for tension headaches with a 
10 percent rating effective March 4, 1978 and that she had 
been granted service connection for adult neurotic reaction 
with insomnia, pes planus and low back pain but at a 
noncompensable rate.

In March 1995, the veteran submitted a claim for PTSD, 
bipolar disorder, and "Scizo-effect."  The veteran advised 
that since her discharge, she had been hospitalized on six 
occasions for major depression and three times for chemical 
dependency.  In April 1995, the veteran submitted a statement 
in support of claim which addressed her PTSD stressor.  The 
veteran stated that on the day she was to be sworn in her 
recruitment officer brought her up to his apartment and 
kissed her and touched her and that she did not have the 
strength or the ability to say no.

A rating decision in June 1995 denied service connection for 
a nervous condition including PTSD and also denied an 
increased evaluation for her service-connected headaches. 

In October 1996, the veteran submitted an application for 
compensation for schizophrenia, depression, and neurotic 
behavior and advised that she was totally disabled by Social 
Security from June 1994.  

In a December 1996 letter, the RO informed the veteran that 
it had determined that only the veteran's tension headaches 
were service connected and that it had denied service 
connection for adult neurotic reaction with insomnia, pes 
planus, ulcers and low back pain.  The RO advised that it had 
originally reached that decision in the August 17, 1978 
rating but that the letter dated August 31, 1978 erroneously 
advised her that the RO had found those conditions to be 
service connected.  The RO advised that in a decision in 
February 1989, service connection for pes planus had been 
denied, that the veteran had one year to appeal that 
decision, and that the decision was final.  The letter also 
stated that the veteran had one year from the date of the 
current letter to appeal the denial of service connection for 
adult neurotic reaction with insomnia, ulcers, and low back 
pain.

A February 1997 rating decision found that new and material 
evidence adequate to reopen the claim for service connection 
for an acquired psychiatric condition including adult 
neurotic reaction with insomnia, affective disorder, PTSD, 
and ulcers had not been submitted.

In September 1997, the veteran submitted a Notice of 
Disagreement with the denial of service connection for PTSD 
and adult neurotic reaction with insomnia.  She noted that 
she had been sexually assaulted by her recruiting officer the 
day that she was supposed to get sworn in.  The RO issued a 
statement of the case in November 1997, and in December 1997, 
the RO received the veteran's VA Form 9.  On the Form 9, the 
veteran stated that insomnia was a part of her depression and 
that depression was the result of PTSD.

In the September 1998 supplemental statement of the case, the 
RO noted that the issue on appeal had been separated into two 
issues.  The RO explained that since the claim for service 
connection for an acquired psychiatric disability (other than 
PTSD) had been pending since 1978, it was readjudicated in 
the light of the cumulative evidence.  The RO also explained 
that because PTSD was unique in that service connection may 
be established at any time after service if the requirements 
specific to the veteran's condition were met and because the 
veteran's claim for PTSD was denied in 1995 in a procedurally 
correct manner, the issue of service connection under this 
diagnosis was considered separately.

III.	Whether new and material evidence has been submitted 
to reopen a claim for service connection for PTSD

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  Under 38 C.F.R. § 3.156(a) (2001), new and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2002)).  As the veteran 
filed her claim prior to this date, the earlier version of 
the law remains applicable in this case.

The Board notes that the veteran's request to reopen her PTSD 
claim was adjudicated in February 1997 under the definition 
of material evidence previously established in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test) which was overturned in September 
1998 by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
addition, the veteran's request to reopen her PTSD claim has 
been subsequently adjudicated under the definition of new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  The Board is aware that 
the veteran's request to reopen her PTSD claim has not been 
adjudicated under the Hodge standard.  However, the Federal 
Circuit in Hodge mandated that materiality be determined 
solely in accordance with the definition provided in 38 
C.F.R. § 3.156(a) (2001).  Under § 3.156(a) (2001), evidence 
is considered "new" if it was not of record at the time of 
the last final disallowance of the claim and not merely 
cumulative or redundant of other evidence that was then of 
record.  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
supra. 

The Board notes that although the RO has adjudicated the 
veteran's request to reopen her PTSD claim under the Colvin 
standard and stated that the new evidence did not present a 
reasonable possibility that it would change the prior 
decision, it is clear that the RO denied the veteran's 
petition to reopen solely because none of the newly-submitted 
evidence was relevant to the bases upon which the claim was 
previously denied - no corroborating evidence of an in-
service stressor.  Because the test for relevance under both 
the Colvin and Hodge standards requires, in effect, that the 
evidence bear directly upon the specific matter under 
consideration, and the RO has denied the claim on this basis, 
the case need not be remanded to the RO for application of 
the standard under Hodge.     

Evidence received prior to the June 1995 denial of service 
connection for PTSD included the veteran's service medical 
records, letters from the veteran received in March and April 
1995, Social Security Administration reports dated in 1994, 
outpatient treatment records dated from April to June 1994 
from VA Medical Center Cincinnati, reports from Bethesda 
Hospital from May 1990 to June 1994, and report from Dr. PE 
dated in August 1994.

The RO denied service connection for a nervous condition 
including PTSD because the medical evidence showed that the 
veteran suffered from depression and personality disorder and 
indicated that the veteran's nervous condition pre-dated 
service with a history of child molestation and flashbacks to 
that time.  The RO noted that the veteran acknowledged 
dependency issues in that she took care of everyone else 
rather than considering her own needs and that she had poor 
self esteem due to her childhood abuse.  The RO also noted 
that counseling records from 1994 showed that the veteran 
only reported abuse in childhood with no mention of any 
episodes or incidents in service.  The RO concluded that 
there was no evidence of an in-service stressor of an event 
that was outside the range of usual human experience and that 
would be markedly distressing to almost anyone to meet the 
requirements for service connection for PTSD.  The RO also 
noted that while the veteran had been diagnosed with PTSD by 
Social Security, it was related to her childhood traumas 
rather than events in service.

As noted above, new and material evidence is defined as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The evidence received since the June 1995 rating decision 
includes the veteran's service personnel records, previously-
reviewed service medical records, VA Form 21-256, Veteran's 
Application for Compensation or Pension received in October 
1996, a hospital summary for an August 1996 admission and 
treatment records dated from VAMC Cincinnati, private medical 
records from Good Samaritan Hospital, private medical records 
from Bethesda Hospital, medical records from the Cincinnati 
Vet Center, and the veteran's written statements.  Also 
received was a report from the medical facility located at 
the address for Dr. AH which stated that Dr. AH was not with 
that practice from 1978 to 1993 nor currently with that 
practice.

A July 1998 letter from DPC, Supervisory Readjustment 
Counseling Therapist, advised that the veteran was eligible 
for Vet Center counseling due to reported sexual trauma while 
on military duty.  A veteran information form completed by 
the veteran in March 1994 indicated she underwent sexual 
trauma while on active duty.    However, none of the clinical 
records from the Vet Center reveal any allegation of sexual 
assault except for a May 1994 note in which the veteran 
shared that her first experience with military was rape by a 
recruiter.  In addition, a VA treatment record dated in June 
2004 noted that the veteran reported a history of childhood 
sexual abuse by her father and began experiencing symptoms of 
PTSD when she was later sexually assaulted by a recruiting 
officer.   

The Board notes that the veteran has specifically indicated 
that the stressor on which her PTSD is based is a sexual 
assault which occurred prior to her being sworn into service.  
Thus, this incident cannot serve as the basis for the grant 
of service connection as it is not an in-service stressor.  
However, assuming that the alleged sexual assault by the 
recruiting officer was considered to be an in-service 
stressor, the other critical questions for the purpose of 
reopening this claim are whether medical evidence has been 
submitted that reflects a link between PTSD symptoms and 
service and whether credible supporting evidence has been 
submitted that the claimed sexual assault occurred.  The 
evidence received since the June 1995 rating decision still 
does not adequately address these fundamental questions.  The 
Board would further point out that while the treatment 
records may contain statements related by the veteran 
identifying a sexual assault by the veteran's recruiting 
officer, the veteran's statements as to the existence of 
current disability associated with that claimed sexual 
assault in service are of little or no weight without 
credible supporting evidence that the claimed sexual assault 
occurred.  

Therefore, the Board has no alternative but to conclude that 
the additional evidence received in this case as to the claim 
for service connection for PTSD is not probative and thus is 
not material because it is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156 (2001).


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for PTSD is 
denied.


REMAND

As noted above, the veteran filed her original claim in March 
1978 for service connection for ulcers, severe headaches, a 
left foot condition, insomnia, and lower back pains.  A 
rating decision in August 1978 granted service connection for 
tension headaches but denied service connection for adult 
neurotic reaction with insomnia, pes planus, and low back 
pain.  The veteran submitted a timely NOD for the issue of 
service connection for adult neurotic reaction with insomnia.  

The veteran's service medical records indicate that in 
September 1977 she was referred to Community Mental Health 
Service by her unit for counseling because of personal 
problems.  In February 1978, the veteran presented with 
complaints of insomnia.  She was under stress because she was 
being transferred to a base and she did not to go because of 
her child.  The diagnosis was, "? Anxiety + acute [ ] 
reaction of early adult."

The Board notes that the veteran was afforded a VA 
examination in April 1978 which diagnosed the veteran with 
"[a]dult neurotic reaction with anxiety and depression 
focused on the conflict between her family of origin for 
emotional dependence on them and her goals the whole of which 
sounds like an internalization of the implied conflict 
between her parents."  In September 1980, the veteran 
underwent another VA examination by the same examiner who 
conducted the April 1978 VA examination.  The veteran was not 
diagnosed with any psychiatric disorder but the examiner 
noted, "This patient is in a situation where she might 
indeed do with some counseling.  A previous workup indicated 
some conflict between her ambition and her reso[u]rces, her 
goals and her origins, and she might well do with some help 
to resolve these.  She is mildly impaired at the present 
time.  The pregnancy does not appear to have influenced the 
headaches syndrome particularly."

The veteran has subsequently been diagnosed with major 
depression with mood congruent and mood incongruent psychotic 
features, atypical bipolar - manic depressive disorder, 
psychothymic disorder, schizotypal personality disorder, 
schizoaffective disorder, alcohol and polysubstance 
dependence.

The denial of service connection for a psychiatric disorder 
was based in part on the April 1978 VA examination.  In order 
to afford the veteran every consideration with respect to the 
present appeal and to ensure due process, it is the Board's 
opinion that further development of the case is necessary.  
In this regard, a medical opinion in conjunction with the 
review of the entire record and examination of the veteran is 
warranted to indicate whether or not the veteran's current 
psychiatric disorders are related to her military service.  
38 C.F.R. § 3.159(c)(4).  In short, a current examination, a 
clearer diagnosis, and an opinion as to any connection to 
service are necessary.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of her present psychiatric 
disorder(s).  The claims file must be 
made available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the veteran's 
current psychiatric disorder(s) are 
related to the symptoms documented during 
the veteran's active duty service or are 
otherwise related to service.  

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


